Name: 88/22/EEC: Council Decision of 15 June 1987 concerning the Conclusion of the Protocol for the Accession of the Kingdom of Morocco to the General Agreement on Tariffs and Trade
 Type: Decision
 Subject Matter: tariff policy;  international trade;  international affairs;  Africa
 Date Published: 1988-01-14

 Avis juridique important|31988D002288/22/EEC: Council Decision of 15 June 1987 concerning the Conclusion of the Protocol for the Accession of the Kingdom of Morocco to the General Agreement on Tariffs and Trade Official Journal L 010 , 14/01/1988 P. 0027 - 0027 Finnish special edition: Chapter 11 Volume 13 P. 0229 Swedish special edition: Chapter 11 Volume 13 P. 0229 *****COUNCIL DECISION of 15 June 1987 concerning the Conclusion of the Protocol for the Accession of the Kingdom of Morocco to the General Agreement on Tariffs and Trade (88/22/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas the Kingdom of Morocco entered into negotiations with the Community and the other Contracting Parties to the General Agreement on Tariffs and Trade with a view to its accession to the General Agreement; Whereas the outcome of these negotiations is acceptable to the Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol for the Accession of the Kingdom of Morocco to the General Agreement on Tariffs and Trade is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol in order to bind the Community. Done at Luxembourg, 15 June 1987. For the Council The President P. DE KEERSMAEKER